United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spring, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1064
Issued: June 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 15, 2015 appellant filed a timely appeal of October 22, 2014 and
March 24, 2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation benefits, effective November 5, 2014, as her work-related disability had ceased;
and (2) whether appellant met her burden of proof to establish any continuing work-related
disability on and after November 5, 2014.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 24, 2015 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See
20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G.,
58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal appellant argues that OWCP erred in terminating her wage-loss compensation.
FACTUAL HISTORY
On March 20, 2013 appellant, then a 40-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 18, 2013 she sustained insect bites on the right side of
her neck while delivering mail. She alleged that, when she opened a mailbox, a swarm of wasps
came out and flew into her truck and she began to fan them away. Appellant put the truck in
park and got out, moving around to avoid being stung. She then continued to work and noticed a
pull from her neck to her right shoulder when she raised her right arm. OWCP accepted the
claim for right neck sprain and sprain of the right upper arm, shoulder, and other unspecified
sites. By letter dated May 30, 2013, it placed appellant on the periodic rolls for temporary total
disability.
In an April 25, 2013 report, Dr. Yusuf A. Mosuro, a treating Board-certified
anesthesiologist and pain specialist, diagnosed right neck sprain and right upper arm and
shoulder sprains. A physical examination revealed tenderness on palpation of the right trapezius
and posterior neck, reduced cervical spine motion, moderate right shoulder tenderness on
palpation, and negative Hawkin’s and empty can tests. Range of motion for the right shoulder
included 160 degrees forward flexion and abduction and 60 degrees internal rotation. A review
of an April 22, 2013 functional capacity evaluation (FCE) reflected that appellant was capable of
sedentary work.
On May 23, 2013 Dr. Mosuro diagnosed right neck sprain and right upper arm and
shoulder sprains. A review of a magnetic resonance imaging (MRI) scan revealed C4-5 disc
protrusion, C5-6 bulging disc, right shoulder tendinitis, and less than grade 1 partial rotator cuff
thickness tear. Dr. Mosuro noted that appellant complained of right shoulder and neck reduced
motion, discomfort, stiffness, and pain. He opined that appellant was disabled from work as she
was unable to lift more than 10 pounds.
On June 24, 2013 OWCP referred appellant for a second opinion evaluation with
Dr. James E. Butler, III, a Board-certified orthopedic surgeon, to determine appellant’s disability
status. In his July 8, 2013 report, Dr. Butler, based upon a review of appellant’s history of
injury, objective findings, and physical examination, diagnosed cervical sprain, right C4-5
cervical disc disorder with stenosis, right shoulder sprain, right shoulder adhesive capsulitis, and
right shoulder partial rotator cuff thickness tear. He related that physical examination revealed
right C4-7 tenderness, right trapezius spasms, decreased cervical range of motion, and right
shoulder tenderness on palpation. Dr. Butler noted that appellant’s C4-5 cervical disc disorder
and right shoulder partial rotator cuff thickness tear were unrelated to the accepted employment
injury as they were preexisting. Based on a review of a July 8, 2013 FCE, Dr. Butler found that
appellant was disabled from her date-of-injury job as she tested at a sedentary demand level. He
related that appellant’s functional capacity evaluation (FCE) showed that she had a limitation of
no lifting more than 10 pounds.
In a July 8, 2013 FCE appellant was evaluated by Dr. Butler to determine her work
capability. The report stated that she provided reliable effort and declined to perform tests
involving carrying 20 and 50 pounds, pushing and pulling carts up to 40 pounds and up to 100

2

pounds, full, mid, low and high lifts, immediate right reach, right reach overhead, and right
handling. Based on the testing performed, Dr. Butler determined that appellant was unable to
perform the duties of a city mail carrier as her physical capacity was determined to be medium
and she tested at a sedentary job level.
In reports dated September 9 and 17, 2013, Dr. Louis Train, an examining physician
Board-certified in family practice, provided a history of injury, reviewed diagnostic tests, and
performed a physical examination. Review of a May 8, 2013 MRI scan study revealed right
shoulder cuff grade 1 partial thickness tear and tendinitis while an April 25, 2013 cervical MRI
scan revealed a C5-6 disc bulge and C4-5 disc protrusion. Physical examination findings from
September 12 and 30, 2013 included cervical paravertebral muscle tenderness, right dermatones
for C4-8 and T1 had decreased pinprick sensation, and tenderness on the longhead biceps tendon
and supraspinatus tendon which were more tender on the September 17, 2013 examination.
Dr. Train opined that in addition to spraining appellant’s neck and cervical discs, she sprained
her right scalenous muscle which pinched her thoracic outlet nerves resulting in thoracic outlet
syndrome. Diagnoses included right cervical sprain and right upper arm and shoulder sprain.
Dr. Train concluded that appellant continued to be disabled from work. In his September 17,
2013 note, he found that she tested positive for fibromyalgia and opined that she also injured the
right wrist long flexors due to swelling which was causing right carpal tunnel syndrome.
In an October 2, 2013 initial evaluation report, Dr. James D. Key, a Board-certified
orthopedic surgeon, noted that appellant was seen for neck and right shoulder pain complaints.
He provided a history of the employment injury and her duties as a mail carrier. A review of a
September 25, 2013 MRI scan revealed a supraspinatus tendon partial articular surface tear.
Diagnoses included right shoulder internal derangement and cervical disc displacement as the
result of her accepted March 18, 2013 employment injury.
In an October 14, 2013 report, Dr. Train’s physical examination findings were unchanged
from prior reports. He diagnosed thoracic outlet syndrome which was causing deltoid
epicondylar and thenar muscle weakness and reducing the nerve supply to the right hand
muscles. Dr. Train requested that OWCP upgrade appellant’s accepted conditions to include
right shoulder internal derangement and thoracic outlet syndrome based on the abnormal right
shoulder physical examination findings, abnormal neurological findings, and history of the
injury.
On November 11 and December 9, 2013 Dr. Train opined that appellant continued to be
disabled from work and provided physical examination findings similar to those provided in his
prior reports. He diagnosed bilateral carpal tunnel syndrome.
On January 8, 2014 OWCP received a January 3, 2014 preliminary investigative report
by the employing establishment’s Office of Inspector General. It noted that surveillance video of
appellant during the period October 29 to December 12, 2013 showed her driving, jogging,
walking, entering and exiting her truck, sitting for extended periods of time in her truck, carrying
bags and boxes, after shopping carrying a large bag and large box upstairs to her apartment, and
walking without using the guard rails or any other type of assistance. The report related that the
activities she was seen performing were consistent with Dr. Butler’s report and recommendation
that she was capable of working an eight-hour day with restrictions.

3

On January 16 and 23 and February 3, 2014 OWCP received Dr. Train’s January 6, 2014
progress report which opined that appellant continued to be disabled due to her employment
injuries which included thoracic outlet syndrome. Physical examination findings were
unchanged.
On January 10, 2014 OWCP referred appellant to Dr. James Hood, a Board-certified
orthopedic surgeon, to resolve a conflict in the medical opinion evidence between Drs. Mosuro
and Butler regarding appellant’s ability to return to work.
In a January 29, 2014 report, Dr. Hood, based upon a review of appellant’s history of
injury, statement of accepted facts, and physical examination diagnosed resolved cervical spine
sprain without radiculopathy, right shoulder aggravation or bursitis/impingement syndrome, and
right shoulder supraspinatus syndrome/partial rotator cuff tear. He related that appellant’s
physical examination revealed no trapezial or paracervical spasm, normal upper extremities
strength, and slight give-way right deltoid weakness secondary to pain complaints. Cervical
range of motion was 40 degrees extension/flexion, 60 degrees right rotation, and 80 degrees left
rotation. Range of motion for the right shoulder was 90 degrees abduction, 30 degrees adduction
and extension, and 80 degrees flexion, internal rotation, external rotation, and passive motion.
Dr. Hood opined that appellant continued to have residuals of her right shoulder condition due to
limited range of motion, tenderness, and pain complaints. He further opined that she was
disabled from her date-of-injury job, but was capable of working an eight-hour day with
restrictions for her right upper extremity. Restrictions included occasional lifting from floor to
waist of up to 10 pounds, no overhead lifting or repetitive work, and no other type of overhead
activity.
In a February 3, 2014 report, Dr. Train provided a history of the work injury, reviewed
diagnostic tests, and performed a physical examination. Physical examination findings were
unchanged from prior reports. Dr. Train opined that appellant continued to be totally disabled
from working due to her employment injuries.
By decision dated March 21, 2014, OWCP denied appellant’s request to expand her
claim to include the conditions of carpal tunnel syndrome, cubital tunnel syndrome, cervical
radiculopathy, brachioplexopathy or other muscle, or peripheral nerve pathology as being
causally related to the accepted March 18, 2013 injury based upon the medical opinions of
Dr. Hood.
In a March 26, 2014 report, Dr. Train reiterated physical examination findings from prior
reports and his opinion that appellant was totally disabled due to injuries sustained on
March 18, 2103. He noted that the plan was to upgrade her accepted conditions to include
thoracic outlet syndrome and rotator cuff tear.
On April 4, 2014 OWCP received Dr. Train’s February 27, 2014 report which was
unchanged from prior reports concerning appellant’s continued total disability from work and
which opined that she also sustained thoracic outlet syndrome and rotator cuff tear due to the
March 18, 2013 employment injury. It thereafter received his March 31, 2014 report which
reiterated opinions and findings from his prior reports.

4

In April 7 and 28, May 15, and 27, 2014 reports, Dr. Train continued to find appellant
totally disabled due to her employment injuries which he opined should be expanded to include
additional conditions. Physical examination findings were unchanged. Diagnoses included right
neck strain and right shoulder sprain.
In a letter dated July 18, 2014, OWCP informed appellant that a copy of the January 3,
2014 investigative report, including a video, had been provided to Dr. Hood for review and
addendum to his March 3, 2014 report.3
In an August 5, 2014 addendum, Dr. Hood noted that he reviewed a transcript and video
provided by OWCP. Based on his review of the video, he concluded that it appeared appellant
no longer had any significant residuals from her accepted employment injuries and she was
capable of performing the duties of city carrier with no restrictions.
In an August 8, 2014 work capacity evaluation (Form OWCP-5c), Dr. Hood indicated
that appellant was capable of returning to her job as a city mail carrier with no restrictions.
In an August 13, 2014 report, Dr. Train described how the March 18, 2013 employment
injury occurred and reviewed the prior MRI scans. He opined that, based on review of MRI scan
cervical findings, physical examination, and employment injury history, that appellant’s accepted
conditions should be expanded to include cervical herniated nucleus pulposus. Dr. Train
explained that as a result of her attempting to defend herself from the wasp attack that she
sustained a cervical herniated nucleus pulposus in addition to the accepted neck sprain and right
shoulder sprain.
On September 12, 2014, OWCP received a July 28, 2014 FCE study, conducted by
Dr. Pleshette Wiggins-Johnson, a chiropractor, which found that appellant was capable of
performing a job in the medium physical demand category. The report related that the job of
mail carrier is classified as in the heavy physical demand.
On September 18, 2014 OWCP issued a notice proposing to terminate appellant’s wageloss compensation benefits because her work-related disability had ceased. It found the weight
of the medical opinion evidence rested with the opinion of Dr. Hood, an impartial medical
examiner.
Following the proposal to terminate her benefits, OWCP received a September 23, 2014
report by Dr. Novarro C. Stafford, a treating physician, who diagnosed compensable injuries of
right neck strain, right shoulder/arm sprain, and right rotator cuff syndrome. Physical
3

By letter dated February 28, 2014, appellant requested copies of the documents from her case record. On
March 27, 2014 OWCP sent appellant a copy of the imaged portion of her case record, which would have included
the January 3, 2014 OIG report. As the Board noted in F.S., Docket No. 11-863 (issued September 26, 2012) and in
P.S., Docket No. 13-1018 (issued June 19, 2014) the investigative practices of an employing establishment’s
inspection service, including obtaining surveillance videos, are not within the jurisdiction of the Board. However,
the Board has noted that although video footage may be of some value to a physician asked to render a medical
opinion, it may also be misleading if material facts are omitted. Thus, OWCP is obliged to notify the claimant when
such footage is given to a physician and, upon request, provide a copy of the recording, and a reasonable opportunity
to respond to its accuracy. A.P., Docket No. 13-30 (issued March 18, 2013).

5

examination findings included tenderness in the cervical and trapezius areas, significant
tenderness in the right shoulder anterior girdle, and unable to abduct on active movement beyond
the horizon plane. Dr. Stafford opined that appellant sustained significant right shoulder and
neck injuries from the March 18, 2103 employment injury, which was confirmed by MRI scan
studies.
In duty status reports (Form CA-17) dated September 23 and October 17, 2014,
Dr. Stafford found appellant totally disabled from work. In an October 7, 2014 report, he
reported right trapezius, right cervical, and right deltoid area spasm with tenderness and inability
to adduct the right shoulder beyond the horizontal plane. Dr. Stafford diagnosed neck strain,
right shoulder strain, partial supraspinatus tendon tear, and subacute deltoid bursitis.
By decision dated October 22, 2014, OWCP finalized the termination of appellant’s
wage-loss compensation benefits, effective November 5, 2014. It found that the special weight
of the medical evidence rested with Dr. Hood, the impartial medical examiner, who reported that
she was no longer disabled as a result of the March 18, 2013 employment injury.
In a November 3, 2015 report, Dr. Train opined that appellant’s neck strain caused her
thoracic outlet syndrome and resulting right upper extremity disability. He noted that her
accepted conditions should be expanded to include right carpal tunnel syndrome. In an
accompanying Form CA-17, Dr. Train noted that appellant was disabled from working.
Appellant requested reconsideration of the October 22, 2014 termination decision on
November 25, 2014.
In a November 25, 2014 Form CA-17, Dr. Stafford indicated that appellant was able to
work with restrictions for her right shoulder and arm. In a November 25, 2014 work capacity
evaluation form, he diagnosed right rotator cuff strain, neck sprain, and right arm/shoulder
sprain. Dr. Stafford found that appellant was capable of working with restrictions for her right
shoulder. He also found that she was “pending an upgrade for carpal tunnel syndrome.”
In a December 16, 2014 report, Dr. Stafford diagnosed neck strain, right shoulder strain,
subacute deltoid bursitis, bilateral carpal tunnel syndrome, and partial supraspinatus tendon tear.
He noted the decreased range of motion of the right shoulder and concluded that the continuing
problems with the right side of appellant’s neck and right shoulder resulted from the March 18,
2013 employment injury. Dr. Stafford added that she continued treatment with a pain
management doctor. He concluded that appellant was disabled from work due to neck strain,
right shoulder strain, partial tear of supraspinatus tendon, and subacute deltoid bursitis.
On January 8 and 20, 2014 OWCP received copies of a November 17, 2014 report from
Dr. Train, who reported that appellant continued to be off from work due to right shoulder and
neck problems, which affected her daily living.
By decision dated March 24, 2015, OWCP denied modification of the decision which
terminated appellant’s wage-loss benefits as the newly submitted evidence was insufficient to
overcome the special weight of the medical evidence represented by Dr. Hood, the impartial
medical examiner.

6

LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.8
ANALYSIS -- ISSUE 1
OWCP referred appellant to Dr. Hood to resolve the conflict in medical opinion between
her treating physician, and its second opinion physician, regarding her return to work with
restrictions related to her accepted conditions. The Board finds that OWCP properly determined
that a conflict existed regarding her capacity to work and that Dr. Hood resolved the conflict in
the medical evidence.
Dr. Hood, in his initial January 29, 2014 report, diagnosed resolved cervical spine sprain
without radiculopathy, right shoulder aggravation or bursitis/impingement syndrome, and right
shoulder supraspinatus syndrome/partial rotator cuff tear. He further opined that appellant was
disabled from her date-of-injury position, but was capable of working an eight-hour day with
restrictions for her right upper extremity. In an August 5, 2014 addendum, Dr. Hood, based on
his review of the video and transcript, concluded that she no longer had any significant residuals
from her accepted employment injuries and she was capable of performing the duties of city
carrier with no restrictions. In an August 8, 2014 work capacity evaluation form, he indicated
that appellant was capable of returning to her job as a city mail carrier with no restrictions.
OWCP terminated appellant’s wage-loss compensation benefits, effective November 5, 2014,
based on Dr. Hood’s referee opinion, which it found constituted the weight of the medical
evidence.

4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

8

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

7

The Board finds that OWCP properly accorded the weight of the medical evidence to
Dr. Hood, who based his opinion on the complete medical record, a statement of accepted facts,
and a thorough physical examination.
The Board further finds that the additional medical evidence submitted by appellant prior
to the termination of wage-loss compensation is insufficient to overcome the weight accorded to
Dr. Hood or to create a new medical conflict. Dr. Stafford opined that appellant sustained
significant neck and right shoulder injuries as a result of the accepted March 18, 2013
employment injury. Dr. Train provided numerous reports with detailed physical findings and
opining that her claim should be expanded to include additional conditions. Dr. Key noted that
appellant was seen for right shoulder and neck pain and diagnosed right shoulder internal
derangement and cervical disc displacement due to the accepted March 18, 2013 employment
injury. Dr. Butler provided physical findings including right C4-7 tenderness, right trapezius
spasms, decreased cervical range of motion, and right shoulder tenderness on palpation. No
opinion was offered regarding disability. None of the reports from Dr. Train, Dr. Key,
Dr. Butler, or Dr. Stafford provide any medical rationale explaining how appellant’s disability
was attributable to her accepted employment injuries.9 Thus, this evidence is of limited
probative value as the physicians did not address the relevant issue of whether appellant
remained totally disabled due to her accepted March 18, 2013 employment injury.
For the above reasons, the Board finds that OWCP properly terminated appellant’s wageloss compensation, effective November 5, 2014, as the weight of the medical evidence
established that she had no disability due to her March 18, 2013 employment injuries.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative, and substantial evidence
that she had an employment-related disability which continued after termination of compensation
benefits.10
The Board has noted that in assessing medical evidence the weight of such evidence is
determined by its reliability, its probative value, and its convincing quality. The factors which
enter in such an evaluation include the opportunity for and thoroughness of examination, the
accuracy and completeness of the physician’s knowledge of the facts and medical history, the
care of the analysis manifested and the medical rationale expressed is support of the physician’s
opinion.11

9

F.T., Docket No. 09-919 (issued December 7, 2009); Richard A. Neidert, 57 ECAB 474 (2006) (a medical
opinion not fortified by medical rationale is of little probative value). See also Virginia Davis-Banks, 44 ECAB 389
1993) (opinions not addressing the relevant issue of the case are of diminished probative value).
10

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

11

Gary R. Sieber, 46 ECAB 215 (1994).

8

ANALYSIS -- ISSUE 2
The Board finds that appellant has not established any disability causally related to her
work-related conditions on or after November 5, 2014.
Following OWCP’s termination of appellant’s wage-loss compensation, effective
November 5, 2014, the burden of proof shifted to appellant to demonstrate that she continued to
be disabled from work on and after November 4, 2014 due to the accepted injuries.12
Subsequent to the October 22, 2014 decision terminating her wage-loss compensation,
appellant submitted reports from Drs. Stafford and Train. In a November 3, 2015 report,
Dr. Train diagnosed thoracic outlet syndrome and requested expansion of her claim to include
right carpal tunnel syndrome. He also opined that she was totally disabled in an attached
November 3, 2015 CA-17 form and in a November 17, 2014 report. In his report, Dr. Train
attributed appellant’s disability to neck and right shoulder problems. Dr. Stafford, in a
November 25, 2014 CA-17 form, concluded that appellant was capable of working with
restrictions. He subsequently changed his opinion and concluded, in a December 16, 2014
report, that appellant was totally disabled from working. Dr. Stafford attributed the disability to
partial supraspinatus tendon tear, subacute deltoid bursitis, and right shoulder and neck strain.
The Board notes that OWCP has not accepted the conditions of partial supraspinatus tendon tear,
subacute deltoid bursitis, thoracic outlet syndrome, or right carpal tunnel syndrome as due to the
March 18, 2013 employment injury. Neither Dr. Stafford nor Dr. Train offered any rationale
explaining how appellant’s disability was causally related to her accepted March 18, 2013
employment injury. To be of probative value, a physician’s opinion on causal relationship
should be one of reasonable medical certainty.13 As neither Dr. Stafford nor Dr. Train provided
any rationale or opinion explaining how the conditions they diagnosed and resulting disability
were causally related to the accepted March 18, 2013 employment injury, their reports are
insufficient to support disability or create a conflict with Dr. Hood.
The Board finds that OWCP properly denied her claim for wage-loss compensation on
and after November 5, 2014. Appellant has not submitted any reasoned medical opinion
evidence showing that her disability on or after November 5, 2014 was the result of her accepted
right neck sprain and sprain of the right upper arm, shoulder, and other unspecified sites.
Consequently, the Board finds that appellant did not establish that she had any employmentrelated disability after November 5, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

Virginia Davis-Banks, supra note 9.

13

See Beverly R. Jones, 55 ECAB 411 (2004).

9

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective November 5, 2014, as she had no work-related disability. The Board
further finds that appellant failed to meet her burden of proof to establish any continuing workrelated disability on or after November 5, 2014.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 24, 2015 and October 22, 2014 are affirmed.
Issued: June 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

